COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Rita Lemons v. Betty J. Garmond, Mamie Bright, Justin Thomas, and
                          Jaqueline R. Woodward

Appellate case number:    01-15-00570-CV

Trial court case number: 14-DCV-213789

Trial court:              240th District Court of Fort Bend County


        This case involves an appeal from a final “Order Granting Defendant’s Motion to
Dismiss Baseless Causes of Action and Motion for a No-Evidence Summary Judgment” signed
on June 11, 2015. Proceeding pro se, appellant, Rita Lemons, filed her notice of appeal on June
23, 2015. See TEX. R. APP. P. 25.1, 26.1. The clerk’s record was filed on July 2, 2015. A
reporter’s record has not been filed. On September 25, 2015, the Clerk of this Court received
Lemons’s Brief of Appellant.

       On October 2, 2015, the Clerk of this Court notified Lemons that the court reporter
responsible for preparing the record in this appeal had informed the Court that Lemons had not
requested a reporter’s record or paid, or made arrangements to pay, for the reporter’s record. See
TEX. R. APP. P. 35.3(b). The Clerk further notified Lemons that unless she provided written
evidence that she had paid, or made arrangements to pay, for the reporter’s record, or provided
proof that she is entitled to proceed without payment of costs by November 2, 2015, the Court
might consider the appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c). Lemons has
not provided the requested information nor has a reporter’s record been filed. Accordingly, the
Court will consider and decide those issues or points that do not require a reporter’s
record for a decision. See id.

        Lemons has filed a motion to strike in which she asks the Clerk to remove her brief
received on September 25, 2015. Because Lemons submitted her Brief of Appellant before the
Clerk issued the notice regarding the reporter’s record, the Clerk received but did not file the
brief. Moreover, Lemon’s Brief of Appellant does not comply with the requirements of Texas
Rule of Appellate Procedure 38.1. See TEX. R. APP. P. 38.1. We dismiss Lemons’s motion to
strike as moot.
       Lemons is ORDERED to file her appellant’s brief complying with the applicable
Texas Rules of Appellate Procedure, including rule 38.1, within 30 days of the date of this
order. See TEX. R. APP. P. 38.1, 38.6(a).

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: December 8, 2015